Order affirmed. This is an appeal from an order denying the plaintiff’s motion to amend a decree after rescript. In Lolos v. Berlin, 338 Mass. 10, 15, the original rescript had given the plaintiff leave to amend Ms bill to permit recovery of $668.15 with interest, and also had provided that the defendants should have costs of appeal. An amendment was allowed. The final decree after rescript provided (1) that the defendant Berlin pay the plaintiff the amount of $668.15 with $145.77 interest; (2) that the plaintiff pay the defendant Panetta, trustee, costs of $125.50; and (3) that the plaintiff pay the defendant Berlin costs of $12.50. The motion to amend the rescript sought to interchange the amounts of the costs so as to award the larger amount to the defendant Berlin. The plaintiff’s statement in his brief that the defendant Berlin has left the Commonwealth, if material, is not a fact in the record before us. The appealing party has not shown that there was error in the denial of his motion. The trial judge had discretion to allow a sum in excess of $50 for expenses actually incurred in printing the brief. G. L. c. 261, § 25.